Citation Nr: 0720163	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  97-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
pelvic inflammatory disease, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1975.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an April 2004 decision, the Board denied entitlement to an 
increased (compensable) disability evaluation for service-
connected pelvic inflammatory disease.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

While the case was pending before the Court, in June 2005, 
the appellant's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a June 2005 Order, the Court 
granted the motion, and remanded the matter for 
readjudication consistent with the June 2005 Joint Motion.  
In November 2005, this matter was remanded for further 
development consistent with the Joint Motion.  In a February 
2007 rating decision, the RO assigned a 10 percent disability 
rating, effective June 11, 1996.  Although an increased 
rating was granted, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).



FINDING OF FACT

The service-connected pelvic inflammatory disease requires 
continuous treatment, and symptoms are controlled by such 
continuous treatment.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for pelvic inflammatory disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, 
Diagnostic Codes 7614, 7615 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to an increased disability rating in June 1996, 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a January 1997 rating decision which denied entitlement 
to an increased rating.  Upon enactment of the VCAA, a VCAA 
letter was issued to the veteran in November 2002.  
Thereafter, another VCAA letter was issued to the veteran in 
April 2003.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in June 2001 to specifically advise the veteran of 
the VCAA notice provisions.  Additionally, this matter was 
remanded in November 2005 to ensure compliance with the Joint 
Motion for Remand, and VCAA notice and assistance provisions.  
The contents of the November 2002 and April 2003 notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  Further, 
the Board observes that the most recent VA examination report 
includes information which addresses the question of whether 
the disability at issue is controlled by medication.  Thus, 
the underlying basis for the prior Court vacate of the April 
2004 Board decision has been addressed to allow for informed 
appellate review.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

II.  Factual Background

A review of the record shows that the veteran has a long 
history of pelvic pain attributable to pelvic inflammatory 
disease and pelvic adhesions, initially discovered during 
service subsequent to a laparotomy performed for injuries 
sustained in a sky diving accident.  Service records also 
show hospitalization with dilation and curettage of the 
uterus, along with removal of an IUD, and culdocentasis due 
to complaints of pelvic pain of unknown etiology.

VA clinical records immediately after service are quiescent 
for pertinent symptoms.  In September 1976, chronic pelvic 
inflammatory disease by history was diagnosed.  At a June 
1994 VA medical examination, the veteran complained of pain 
in the right lower quadrant of the abdomen, going down into 
the right groin and thigh area.

A September 1996 VA gynecological examination, reflected the 
veteran's reports that since service she has experienced 
painful periods and dyspareunia.  She also had irregular 
bleeding and hot flashes.  Physical examination revealed 
nodularity in the left adnexae.  The diagnosis was chronic 
pelvic inflammatory disease and dysfunction of uterine 
bleeding.

In a July 1999 VA medical examination addendum report, it was 
reported that the veteran had continued to have chronic 
radiating abdominal pain, which comes and goes, and chronic 
dyspareunia.  The physical examination revealed a slightly 
nodular uterus.  The diagnostic impression indicated that she 
had chronic pelvic inflammatory disease since 1973, with a 
long-term residual of abdominal pain and dyspareunia.  It was 
indicated that there was no doubt the pelvic inflammatory 
problem occurred because of the Dalkon Shield.

At a May 2003 VA gynecological examination, it was reported 
that the veteran had irregular vaginal bleeding that occurred 
every 1 to 4 weeks, along with a 30 year history of radiating 
right lower quadrant pain that was at times incapacitating.  
She avoided intercourse during pain bouts.  The physical 
examination revealed a slightly irregular and deviated uterus 
that was tender and had slightly decreased mobility.  Adnexae 
on the right was tender.  The diagnostic assessment revealed 
chronic pelvic pain, mostly right sided, due to pelvic 
adhesive disease due to Dalkon Shield; irregular menses, 
menopausal symptoms.  A pelvic sonogram revealed an enlarged 
fibroid uterus.  The assessment and plan regarding right 
lower quadrant pain due to adhesive disease from Dalkon 
Shield was refill of Naproxen as occasion requires.

A March 2004 VA outpatient treatment record entry reflects 
that she requested a note for bed rest of one to two hours 
during the workday.  She reported making up missed work and 
then some due to bed rest during the day without exacerbation 
of pelvic pain syndrome.  

In July 2004, the veteran spoke with a VA 
obstetrician/gynecologist over the telephone regarding her 
chronic pelvic pain syndrome.  She reported being on Paxil 
for over 10 years for pain, which helps quite a bit along 
with Indocin.  She was placed on Wellbutrin some time ago for 
decreased energy and libido associated with Paxil.  The 
veteran reported that her pain syndrome is fairly well 
managed with these three medications, and these medications 
help her avoid acute pain episodes.  The examiner recommended 
that she be seen at the pain clinic at some point for chronic 
pain management.

In September 2005, the veteran underwent an annual VA 
gynecological examination.  It was noted that her chronic 
pelvic pain is adequately managed with a combination of 
Paxil, Wellbutrin, Indocin, and Prempro.  

In February 2006, the veteran underwent a VA gynecological 
examination.  The veteran complained of persistent right 
lower quadrant pain for the past 30 plus years.  She 
typically gets a pain episode every other week or so, which 
lasts for roughly five days.  Pain is typically dull and 
crampy, but is occasionally stabbing, at which time she takes 
Indocin.  Pain typically radiates into the anterior thigh.  
Nothing seems to bring the pain episodes on, they just 
happen.  She does not double over in pain, but she must rest 
at home for two to three hours during work when she is having 
a pain episode.  Overall, pain syndrome is fairly well 
managed with a combination of Prempro, Wellbutrin, Paxil, and 
Indocin.  She reported vaginal bleeding three weeks out of 
four, for the previous three months.  She also reported 
increased stress at work.  She occasionally misses taking 
hormone replacement therapy (HRT) pills.  On physical 
examination, her cervix was friable and unremarkable.  Her 
uterus was anteverted, not tender, and mobile.  Her adnexae 
was not tender, with no masses.  The examiner diagnosed 
chronic pelvic pain which arose due to Dalkon Shield IUD 
which was placed while the veteran was in service.  The 
examiner noted that the veteran has known, extensive pelvic 
adhesive disease as a result of the mismanagement of the 
Dalkon Shield.  She has significant long-term morbidity due 
to her pain syndrome; she is on four medications for this, 
and must take time off from work to rest when having pain 
flare.  Diagnostic laparoscopy with lysis of adhesions was 
discussed with the veteran, but she is reluctant to undergo 
surgical evaluation, but will consider.  The examiner also 
diagnosed postmenopausal bleeding.

III.  Analysis

There is no question that the veteran has suffered from what 
has been medically diagnosed as pelvic inflammatory disease 
caused by insertion of a Dalkon Shield during service.  The 
question before the Board is the appropriate rating to be 
assigned to this service-connected disability.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, VA's Schedule for Rating Disabilities 
expressly provides for rating pelvic inflammatory disease 
under the criteria set forth in Diagnostic Code 7615.  Under 
this Code, a noncompensable rating is to be assigned for 
symptoms that do not require continuous treatment.  A 10 
percent rating is to be assigned for symptoms that require 
continuous treatment.  A 30 percent rating is to be assigned 
for symptoms not controlled by continuous treatment.

A review of the clinical data of record shows that the 
veteran has an extended history of pelvic inflammatory 
disease, manifested by radiating lower quadrant abdominal 
pain.  It appears that she also has irregular menstruation 
which appears to be related to menopause.  Such 
symptomatology related to menopause is not considered a 
disability for rating purposes.  38 C.F.R. § 4.166, Note 1.

The clinical findings indicate that the veteran's pelvic pain 
is attributable to pelvic adhesions.  In terms of frequency, 
the episodes of pelvic pain have been described as 
persistent, and she experiences a pain episode every other 
week which lasts for approximately five days.  The veteran 
reported that upon experiencing a pain episode she will rest 
for two to three hours and take Indocin, and the examiner 
noted that her pain syndrome is fairly well managed with a 
combination of Prempro, Wellbutrin, Paxil, and Indocin.  
Likewise, VA outpatient treatment records reflect the 
veteran's reports that her pain syndrome is fairly well 
managed with a combination of medications.  Based on 
subjective reports contained in the VA outpatient treatment 
records and VA examination report, and the objective opinion 
of the February 2006 VA examiner, it appears that the veteran 
requires continuous treatment, but her symptoms are fairly 
well controlled by such continuous treatment.  In other 
words, the evidence does not show that her symptoms are not 
controlled by continuous treatment, thus a 30 percent 
disability rating is not warranted.  Accordingly, application 
of the rating criteria in this case supports a finding that a 
10 percent disability rating is warranted.

The Schedule for Rating Disabilities does allow for 
consideration of analogous ratings under certain 
circumstances.  38 C.F.R. § 4.20.  However, this regulation 
permits such consideration when an unlisted condition is 
encountered.  In the present case, Diagnostic Codes 7614, 
7615 expressly list pelvic inflammatory disease, thus 
precluding consideration under any other criteria.  Although 
the Board recognizes the long-medical history associated with 
the veteran's disability and understands her contentions, the 
Board is bound by VA's regulations.  38 U.S.C.A. § 7104(c).  
Applying the express rating criteria to the facts of this 
case compels a finding that the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 10 percent.  Should the veteran's symptoms not be 
controlled by continuous treatment in the future, she may 
file another claim for an increased rating and the Board 
would urge her to do so in that event.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  While acknowledging that the veteran takes 
an hour or two of bedrest during the workday, there is no 
indication that such bedrest results in marked interference 
with employment.  As reported by the veteran, she makes up 
her missed work without exacerbation of pelvic pain syndrome.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


